Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, there is no antecedent basis for “the socket of the motor pump”. 
Claims 12 and 13 depend from indefinite claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ciavarella et al. 2017/0143172. Ciavarella discloses: A foam spray can (attached at 208 in figure 2A or in 1214 in figure 12), comprising:
a motor (204, 1112 or 1214) pump (206, 1100 or the housing for 1206, 1208), sucking air (at 424B or 1104) and solution (from 208, 352, 1102 or 1218) and pumping out the liquid-gas mixture (at 350, 1114 or the outlet of 1222);
a foaming tube (connected to 210 or 1224), one end of which is connected to the motor pump (as shown at 206 in figure 2A or the connector 1326 surrounding 1218 and 1216 in figure 16), is used to transmit the liquid-gas mixture pumped by the motor pump and fully mix the air with the solution to produce foam (from the outlet 350, 1114 or the outlet of 1222), and the pressure of the liquid-gas mixture in the foaming tube is between 8 and 32PSI (as are the pressures of 8-17 psi disclosed in paragraph 74); and
a nozzle (212 or 1212) is connected to the other end of the foaming tube (connected to 210 or 1224) for spraying foam:
substantially as claimed but does not disclose the technical details of the foaming tube such as the length of the foaming tube is between 10cm and 500cm or the inner diameter of the foaming tube is between 0.8mm and 20mm. However, one of ordinary skill in the foam dispensing art would have considered the physical dimensions of Ciavarella to be an ordinary design consideration well within the scope and abilities of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the foaming tube of Ciavarella with the claimed dimensions because the dimensions are ordinary design considerations which are typically calculated and decided by one of ordinary skill in the foam dispensing art. As noted in MPEP 2144.04(IV) changes is size or relative dimensions are generally considered obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.
Regarding claim 2, Ciavarella discloses the ratio of the air to the solution in the liquid-gas mixture is between 5:1 and 10:1 as claimed in paragraph 32.  
Regarding claims 3-5, Ciavarella discloses: a first pipe (at 424B in figure 4 which pipe has the length of the thickness of the flange of 324, or the conduit at 1104 in figure 11) for inputting air into the motor pump, and a second pipe (connected to 208 in figure 2A, or the conduit at 1102 in figure 11) for inputting solution into the motor pump, a pot body (as is the unmarked refill container above 208 in figure 2A) and a lid body (202), wherein the pot body is used to contain the solution (as disclosed in paragraph 37), and the lid body is used to contain the motor pump, the foaming tube, the first pipe and the second pipe (all of which are within 202 as seen in figure 2A) with one end of the second pipe (connected to 208 in figure 2A) being connected to the motor pump (as seen in figure 2A), and the other end extends into the pot body to extract the solution (as disclosed in paragraph 37).
Regarding claims 8 and 9, Ciavarella discloses an air inlet valve 1107.
Regarding claim 11, Ciavarella discloses a motor pump socket 1113 in figure 11 which is accommodated in a cavity within the lower pump housing or lid.  
Claims 1-5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as obvious over Ciavarella et al. 2017/0143172 in view of Ellis et al. 2018/0126396. Ciavarella discloses: A foam spray can (attached at 208 in figure 2A or in 1214 in figure 12), comprising:
a motor (204, 1112 or 1214) pump (206, 1100 or the housing for 1206, 1208), sucking air (at 424B or 1104) and solution (from 208, 352, 1102 or 1218) and pumping out the liquid-gas mixture (at 350, 1114 or the outlet of 1222);
a foaming tube (connected to 210 or 1224), one end of which is connected to the motor pump (as shown at 206 in figure 2A or the connector 1326 surrounding 1218 and 1216 in figure 16), is used to transmit the liquid-gas mixture pumped by the motor pump and fully mix the air with the solution to produce foam (from the outlet 350, 1114 or the outlet of 1222), and the pressure of the liquid-gas mixture in the foaming tube is between 8 and 32PSI (as are the pressures of 8-17 psi disclosed in paragraph 74); and
a nozzle (212 or 1212) is connected to the other end of the foaming tube (connected to 210 or 1224) for spraying foam:
substantially as claimed but does not disclose the technical details of the foaming tube such as the length of the foaming tube is between 10cm and 500cm or the inner diameter of the foaming tube is between 0.8mm and 20mm. However, Ellis teaches another foam dispensing apparatus and further teaches that it is conventional for the dispenser outlet conduit or foaming tube 126-129 to have an inner diameter of 10-20 mm. as taught at D3 in paragraph 63 and tip 129 to have a length of zero to 183 cm. both of which include values within the claimed range, for the purpose of providing a foaming dispenser outlet conduit or foaming tube with functional dimensions for manufacturing the device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the foaming tube of Ciavarella with the claimed dimensions as, for example, taught by Ellis in order to provide the foaming dispenser outlet conduit or foaming tube with functional dimensions for manufacturing the device.
Regarding claim 2, Ciavarella discloses the ratio of the air to the solution in the liquid-gas mixture is between 5:1 and 10:1 as claimed in paragraph 32.  
Regarding claims 3-5, Ciavarella discloses: a first pipe (at 424B in figure 4 which pipe has the length of the thickness of the flange of 324, or the conduit at 1104 in figure 11) for inputting air into the motor pump, and a second pipe (connected to 208 in figure 2A, or the conduit at 1102 in figure 11) for inputting solution into the motor pump, a pot body (as is the unmarked refill container above 208 in figure 2A) and a lid body (202), wherein the pot body is used to contain the solution (as disclosed in paragraph 37), and the lid body is used to contain the motor pump, the foaming tube, the first pipe and the second pipe (all of which are within 202 as seen in figure 2A) with one end of the second pipe (connected to 208 in figure 2A) being connected to the motor pump (as seen in figure 2A), and the other end extends into the pot body to extract the solution (as disclosed in paragraph 37).
Regarding claims 8 and 9, Ciavarella discloses an air inlet valve 1107.
Regarding claim 11, Ciavarella discloses a motor pump socket 1113 in figure 11 which is accommodated in a cavity within the lower pump housing or lid.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Ciavarella et al. 2017/0143172 in view of Ellis et al. 2018/0126396 as applied to claim 4 above and further in view of Kulkarni et al. 2017/0167290. Ciavarella discloses: A foam spray can (attached at 208 in figure 2A or in 1214 in figure 12), for dispensing a foaming soap and sanitizer solutions as disclosed in paragraphs 2 and 3;
substantially as claimed but does not disclose the solution to be detergent and water. However, Kulkarni teaches another foam dispensing apparatus which also dispenses a cleaning solution which is effective for the purpose of cleaning machinery as taught in paragraphs 1-3 and further teaches that the cleaning solution may be a mixture of detergent and water as taught at in paragraph 29. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the foam spray can of Ciavarella with a mixture of detergent and water as, for example, taught by Kulkarni in order to effectively clean machinery.
In regard to claim 7, Kulkarni teaches a water to detergent ratio of between 1000:1 and 1:1 in paragraph 29.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lo teaches another foam spray can 39 with a motor pump 32 for sucking air at 27 and solution from 39 and pumping out the liquid-gas mixture through a foaming tube 45. Jacques et al. and Zimmerman et al. teach other spray can foaming dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754